Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing COLLEGE RETIREMENT EQUITIES FUND (CREF) SUPPLEMENT NO. 2 dated September 5, 2008 to the May 1, 2008 Statement of Additional Information (SAI) CHANGES TO CREDIT FACILITY CREF recently renegotiated the terms of its unsecured revolving credit facility. Accordingly, the following sentence hereby replaces in its entirety the first sentence under Liquidity Facility  Borrowing and Lending Among Affiliates on page B-8 in the SAI: Certain Accounts participate in an unsecured revolving credit facility for temporary or emergency purposes, including, without limitation, funding of participant redemptions that otherwise might require the untimely disposition of securities. CHANGES TO OFFICERS Effective August 30, 2008, Gary Chinery will no longer serve as Vice President and Treasurer of CREF. In addition, effective August 30, 2008, the Board of Trustees appointed Phillip G. Goff as Treasurer of CREF. Also, certain biographical information for Maliz Beams, Scott Evans, Georganne Proctor, Bertram Scott and Edward Van Dolsen has been updated. Accordingly, all references to Gary Chinery as Vice President and Treasurer of CREF should be removed from, the following information regarding Mr. Goff should be added to, and the following information hereby replaces in its entirety the biographical information for Ms. Beams, Mr. Evans, Ms. Proctor and Messrs. Scott and Van Dolsen contained in the list of officers on pages B-23 through B-24 in the SAI: Name, Position(s) Term of Office Address and Held with and Length of Date of Birth CREF Time Served Principal Occupation(s) During Past 5 Years Mary (Maliz) E. Beams Executive One-year term. Executive Vice President of Client Services of TIAA and of TIAA-CREF TIAA-CREF Vice President Executive Vice Institutional Mutual Funds, CREF, TIAA-CREF Life Funds and TIAA Separate 730 Third Avenue President since Account VA-1 (collectively, the TIAA-CREF Fund Complex) (since August New York, NY 10017-3206 September 2007. 2008); Executive Vice President of Individual Client Services of TIAA and DOB: 3/29/56 the TIAA-CREF Fund Complex (2007-2008); President and Chief Execu- tive Officer, TIAA-CREF Individual & Institutional Services, LLC (Services) (since July 2007); and Senior Managing Director and Head of Wealth Management Group, TIAA (since 2004). Formerly, Partner, Spyglass Investments (2002-2003); Partner and Managing Director, President of Global Business Development for the Mutual Fund Group and Head of International Mutual Fund and Offshore Businesses of Zurich Scudder Investments; and Head of U.S. Scudder Direct Retail Business and Chief Executive Officer of Scudder Brokerage (1997-2003). Scott C. Evans Executive One-year term. Principal Executive Officer and President of TIAA-CREF Institutional Mutual TIAA-CREF Vice President Executive Vice Funds and TIAA-CREF Life Funds (since 2007); Executive Vice President 730 Third Avenue President since (since 1999) of TIAA, CREF and TIAA Separate Account VA-1 and Head of New York, NY 10017-3206 Asset Management (since 2006) of TIAA; Director of TPIS (since 2006) DOB: 5/11/59 and Advisors (since 2004); President and Chief Executive Officer of Investment Management and Advisors, and Manager of Investment Management (since 2004); and Executive Vice President and Head of Asset Management of the TIAA-CREF Mutual Funds (2006-2007). For- merly, Manager of TIAA Realty Capital Management, LLC (2004-2006); and Chief Investment Officer of TIAA (2004-2006) and the TIAA-CREF Fund Complex (2003-2005). Name, Position(s) Term of Office Address and Held with and Length of Date of Birth CREF Time Served Principal Occupation(s) During Past 5 Years Phillip G. Goff Treasurer One-year term. Treasurer of CREF and TIAA Separate Account VA-1 (since August 2008); TIAA-CREF Treasurer since and Principal Financial Officer, Principal Accounting Officer and Treasurer 730 Third Avenue August 2008. of the TIAA-CREF Institutional Mutual Funds and TIAA-CREF Life Funds New York, NY 10017-3206 (since 2007). Formerly, Chief Financial Officer, Van Kampen Funds DOB: 11/22/63 (2005-2006); and Vice President and Chief Financial Officer, Enterprise Capital Management and the Enterprise Group of Funds (1995-2005). Georganne C. Proctor Executive One-year term. Executive Vice President and Chief Financial Officer of TIAA, CREF and TIAA-CREF Vice President Executive Vice TIAA Separate Account VA-1 (since 2006); Manager and Executive Vice 730 Third Avenue and Chief President and President of TCIM; and Director and Executive Vice President of Advisors. New York, NY 10017-3206 Financial Officer Chief Financial Formerly, Executive Vice President and Chief Financial Officer of TIAA- DOB: 10/25/56 Officer since 2006. CREF Institutional Mutual Funds and TIAA-CREF Life Funds (2006- 2/2007); Executive Vice President, Finance, Golden West Financial Corporation (2002-2006); and Senior Vice President, Chief Financial Officer and Director, Bechtel Group, Inc. (1999-2002). Bertram L. Scott Executive One-year term. Executive Vice President, Institutional Development and Sales of TIAA and TIAA-CREF Vice President Executive Vice the TIAA-CREF Fund Complex (since August 2008); Executive Vice 730 Third Avenue President since President, Strategy Implementation and Policy of TIAA and the TIAA-CREF New York, NY 10017-3206 Fund Complex (2006-2008); and Director and President of TIAA-CREF DOB: 3/26/51 Enterprises, Inc. (since 2000). Formerly, Executive Vice President, Product Management of TIAA and the TIAA-CREF Fund Complex (2000-2005); and President and Chief Executive Officer, Horizon Mercy (1996-2000). Edward D. Van Dolsen Executive One-year term. Executive Vice President, Product Development and Management of TIAA TIAA-CREF Vice President Executive Vice (since August 2008); Executive Vice President, Institutional Client 730 Third Avenue President since Services (2006-2008); Director of Tuition Financing and Manager of New York, NY 10017-3206 Services (April 2006); and President and CEO, TIAA-CREF Redwood, LLC DOB: 4/21/58 (September 2006). Formerly, Senior Vice President, Pension Products (2003-2006) and Vice President, Support Services (19982003) of TIAA and the TIAA-CREF Fund Complex. CHANGES TO BOARD COMMITTEES Effective July 1, 2008, members of several of the standing committees of the Board of Trustees changed. Accordingly, the following sentence hereby replaces in its entirety the next to last sentence of paragraph number (1) under Board Committees on page B-26 in the SAI: The current members of the Audit and Compliance Committee are Mr. Sloan (chair), Mr. Berkeley, Ms. Eckl and Prof. Poterba. The following sentence hereby replaces in its entirety the last sentence of paragraph number (2) under Board Committees on page B-26 in the SAI: The current members of the Investment Committee are Dr. Flood (chair), Mr. Berkley, Dr. Jacob, Ms. Macaskill, Prof. Poterba and Mr. Sloan. The following sentence hereby replaces in its entirety the last sentence of paragraph number (5) under Board Committees on page B-26 in the SAI: The current members of the Nominating and Governance Committee are Dr. Jacob (chair), Ms. Eckl, Mr. Sloan and Dr. Starks. The following sentence hereby replaces in its entirety the last sentence of paragraph number (6) under Board Committees on page B-26 in the SAI: The current members of the Operations Committee are Prof. Jackson (chair), Dr. Flood, Mr. Forrester, Dr. Jacob, Ms. Macaskill and Dr. Starks. 2 PORTFOLIO MANAGER CHANGES The portfolio management teams of the Bond Market, Inflation-Linked Bond and Social Choice Accounts have changed. Therefore, the following information on the portfolio management teams for the Bond Market and Inflation-Linked Bond Accounts should replace the existing disclosure for these Accounts in its entirety within each Accounts section under Additional Information Regarding Portfolio Managers on page B-28 in the SAI: Number of Other Total Assets In Accounts Accounts Managed Managed (millions) Registered Other Pooled Registered Other Pooled Dollar Range of Investment Investment Investment Investment Equity Securities Name of Portfolio Manager Companies Vehicles Companies Vehicles Owned in Fund BOND MARKET ACCOUNT Elizabeth (Lisa) D. Black, CFA 5  0  $14,534 * $0 * $10,001-$50,000 * John M. Cerra 5 2 $ 2,675 $121 $10,001-$50,000 INFLATION-LINKED BOND ACCOUNT John M. Cerra 6  2  $18,397 * $121 * $0 *  The information presented is as of August 13, 2008. * The information presented is as of June 30, 2008. Additionally, Lisa Black has been added to the portfolio management team of the Social Choice Account. Accordingly, the following information should be added to the Accounts section under Additional
